McOLELLAN, C. J.
Though the defendant on filing its pleas demanded a jury for the [trial of the cause, yet AAdien afterwards it in effect AvithdreAV its pleas and entered into an agreement that judgment after the lapse of a specified time should be entered for plaintiff “by default for the full amount of the claim sued on and interest to date of judgment, and costs of suit,” the claim sued on being a promissory note executed by the defendant, it Avas noit entitled to a jury to assess plain*250tiff’s damages. Tlie agreement for a judgment by default put the ease in court on the same footing as if the defendant had never appeared at all to file pleas or to demand a jury, and there being no occasion for a writ of inquiry the court ivas authorized to proceed to judgment ascertaining the debt and damages without a jury.
The agreement was, however, as we have seen, for judgment for the amount of the claim sued on and interest to date of its rendition. The claim sued on was a promissory note for one thousand dollars, and this' sum with the interest thereon and cosits of protest was claimed in the complaint. The city court entered judgment on April 8, 1901, for $1,119.43. The note was due May 18, 1900. The interest for the period is $71.33. The protest fees amount to three dollars. It is not a case for the allowance of special damages. So that the judgment for $1,119.43 was excessive and erroneous. It should have been for $1,074.33. It will be here corrected so as to stand for the latter sum, and as corrected will be affirmed.